      Case: 1:21-cv-00280 Document #: 9 Filed: 02/02/21 Page 1 of 1 PageID #:21


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: La Fronza v. PeopleConnect,                    Case Number: 1:21-cv-00280
            Inc. et al

An appearance is hereby filed by the undersigned as attorney for:
PeopleConnect, Inc., Intelius LLC
Attorney name (type or print): Clifford W. Berlow

Firm: Jenner & Block LLP

Street address: 353 N. Clark Street

City/State/Zip: Chicago, IL 60654

Bar ID Number: 6292383                                     Telephone Number: (312) 840-7366
(See item 3 in instructions)

Email Address: CBerlow@jenner.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on February 2, 2021

Attorney signature:            S/ Clifford W. Berlow
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
